DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/14/2022 has been entered into the prosecution for the application. Currently claims 1-14 are pending with claims 1-5 withdrawn from consideration. Claims 6-14 are pending examination.
The claim objection to claim 10 is withdrawn at this time. Applicant’s arguments are persuasive.

Claim Interpretation
It is further noted that claim 6 has an optional step of “increasing humidity.” As the increasing process occurs when hydrogen with relative humidity less than 100% is supplied to the anode, it is not a required step if the hydrogen is at 100% relative humidity. This further impacts claims 8-14 as they are further not required if hydrogen with 100% relative humidity is supplied to the anode.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0211679 of Wong et al in view of US 2016/0053387 of Kutchcoskie et al, US 2013/0092549 of Spurgeon et al and US 2021/0147986 of Thomassen et al.
As to claims 6 and 9-10, Wong teaches of a method comprising:
applying a voltage between an anode and a cathode to pressurize and send hydrogen which is supplied to the anode to the cathode in an electrochemical hydrogen pump that includes a proton- conductive electrolyte membrane, the anode which is provided to a first main surface of the proton- conductive electrolyte membrane, and the cathode which is provided to a second main surface of the proton-conductive electrolyte membrane (Wong, [0030] – [0031], [0064], [0072] – [0073] and Figs. 1 and 6); 
supplying the pressurized hydrogen in the cathode to a hydrogen reservoir (Wong, [0078]); and 
 providing the hydrogen at the anode with a relative humidity prior to and during the voltage application (Wong, [0072]).

    PNG
    media_image1.png
    434
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    801
    media_image2.png
    Greyscale

As seen in Wong, an electrochemical hydrogen compression pump/cell comprises a membrane onto which an anode and cathode are provided on opposite surfaces. During hydrogen compression, hydrogen gas is humidified, supplied to the system and then electrolyzer to increase the pressure of the hydrogen (at the cathode) and can then be supplied to a hydrogen storage device.
Wong does not teach increasing the humidity of at least one of the anode and the cathode in the applying of the voltage when hydrogen with relative humidity of less than 100% is supplied to the anode.
Kutchcoskie teaches of an electrochemical cell utilizes for hydrogen isotope separation, but also that produces a hydrogen stream at increased pressure (Kutchcoskie, [0023], [0067], [0079] and Fig. 1).

    PNG
    media_image3.png
    668
    553
    media_image3.png
    Greyscale

Kutchcoskie additionally teaches the membrane needs to be hydrated for proton movement through the membrane and additionally teaches optimizing the membrane wetness to reduce the membrane resistance (Kutchcoskie, [0078] and [0120] – [0122]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as per Kutchcoskie so as to optimize the water content of the hydrogen gas streams in order to optimize the wetness of the membrane to reduce membrane resistance during hydrogen compression/separation.
As modified, Wong in view of Kutchcoskie do not teach increasing the humidity of the hydrogen supplied to the anode (chamber) when less than 100% relative humidity hydrogen is supplied to the anode of the electrochemical cell. 
Spurgeon teaches of water electrolysis of water vapor to produce hydrogen gas (Spurgeon, Abstract).
Spurgeon additionally teaches utilizing a water-saturated stream produces the highest current density and thus produces the highest amount of hydrogen from the cell (at a given voltage) such that a decrease in the water content at the anode decreases the current density more quickly than at the cathode (Spurgeon, [0050], [0054] – [0057] and Figs. 3-5).
Spurgeon teaches the desire to have a fully humidified gas supplied to the membrane in order to maintain hydration of the membrane, especially at higher temperatures where relative humidity of less than 100% leads to membrane dehydration (Spurgeon, [0067]).
Spurgeon further shows that the current density decreases at a given voltage as the humidity of the anode stream decreases (Spurgeon, Fig. 5), thus in relation to electrical resistance, to maintain the desired current density when the humidity to the anode is decrease, the voltage is required to be increased.
For example looking at Fig. 5 at 1.75 volts at the 95/95 to 80/95 curves, in order to increase the current density of the 80/95 back to the 95/95 level, the voltage is increased (see modified Fig. 5 below).

    PNG
    media_image4.png
    531
    709
    media_image4.png
    Greyscale

Thomassen teaches of hydrogen production by water electrolysis using water vapor at the anode (Thomassen, Abstract).
Thomassen additionally teaches that humidified air is supplied to the anode compartment such that a relative humidity above 75% is utilized to maintain membrane hydration during electrolysis (Thomassen, [0013] and [0031]).
Thomassen further teaches the equivalence of saturated and supersaturated anode gas streams in producing hydrogen within the system (Thomassen, [0013]).
In relation Spurgeon it would be obvious to one of ordinary skill in the art to maximize the water content within the anode gas inlet stream as per Thomassen in production of the desired hydrogen product.
Additionally in relation to Wong and Kutchcoskie one of ordinary skill in the art would be motivated to increase and/or maintain the relative humidity of the anode gas inlet stream at 100% as per Spurgeon and Thomassen in order to fully hydrate the membrane leading to a higher current density at a lower voltage (i.e. increased efficiency of the system) for hydrogen compression.
As Kutchcoskie teaches the equivalence of a humidifier and direct water injection into the feed to maintain/obtain the desired humidity (Kutchcoskie, [0120]), one of ordinary skill in the art would find obvious the increasing and stopping steps in relation to the relative humidity to optimize the hydrogen compression process by the introduction of water directly into the feed stream of the system.
As to claim 7, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
Wong does not teach intermittently increasing the humidity at the anode and/or cathode during the voltage application.
Sturgeon teaches periodic misting the membrane with water (thus intermittently increasing the humidity at the anode and/or cathode) to maintain the water content of the membrane to reduce any drying effect of the membrane in order to maintain the cell efficiency (Sturgeon, [0064]).
Kutchcoskie additionally teaches utilizing direct water injection into the gas stream to maintain the desired humidity of the cell to mitigate an increase in the cell resistance during operation (Kutchcoskie, [0120]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as per Spurgeon and Kutchcoskie so as to intermittently increase the humidity within the cell to maintain the cell efficiency by maintaining the wetness of the membrane during operation.
As to claim 8, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
As noted above, the increasing the humidity is an optional step if the relative humidity of the hydrogen steam supplied to the anode is 100%. As rejected above, one of ordinary skill in the art would find it obvious to utilize 100% relative humidity hydrogen supplied to the anode to allow for improved and/or mitigate reduced efficiency of the electrochemical cell. As such the method of claim 8 is optional to perform as it is predicated on an optional step from claim 6.
As to claims 13 and 14, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
Wong does not specifically teach increasing the humidity of the anode when hydrogen with relative humidity of less than 100% is supplied to the anode.
Kutchcoskie teaches that the hydrogen (anode feed) humidity is necessary to keep the membrane wet which increases the proton conductivity (Kutchcoskie, [0089]).
Kutchcoskie also teaches directly humidifying the feed stream (anode feed stream) to maintain the wetness of the membrane (Kutchcoskie, [0120] – [0122]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as per Kutchcoskie so as to increase the humidity of the anode feed stream in order to maintain the wetness of the membrane for improved proton conductivity.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Kutchcoskie, Spurgeon and Thomassen as applied to claim 6 above, and further in view of US 2007/0227900 of Benicewicz et al.
As to claims 11-12, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
Wong in view of Kutchcoskie, Spurgeon and Thomassen do not teach that the humidity is increased at the cathode (or both anode and cathode).
Benicewicz teaches electrochemical cells utilized as hydrogen pumps (Benicewicz, [0005] – [0006] and [0024]).
Benicewicz additionally teaches that it is desirable to hydrate the membrane of the system to decrease the power consumption of the system (Benicewicz, [0021] – [0026]).
Benicewicz teaches introducing water vapor at the anode or both the cathode and anode to achieve the desired hydration of the membrane in order to reduce the power consumption of the system (Benicewicz, [0020], [0024] – [0026]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Kutchcoskie, Spurgeon and Thomassen as per Benicewicz so as to increase the humidity of the cathode or at both the anode and cathode in order to decrease the power consumption of the system.
Alternatively to claims 13 and 14, the language that the humidity is increased at the anode would be obvious in view of Benicewicz.
Benicewicz teaches that the anode stream is dry, and increasing the humidity of only the anode stream in producing a reduction of the power consumption of the system (Benicewicz, [0037] – [0041]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Kutchcoskie, Spurgeon and Thomassen as per Benicewicz so as to increase the humidity at the anode in order to decrease the power consumption of the system.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Spurgeon and Thomassen are not analogous art to the present invention.
It is in relation to the other art at hand that makes Spurgeon and Thomassen analogous art.
As per the MPEP 2141.01(a)(I), analogous art is not required to be from the same field of endeavor as the claimed invention. 
The reference is reasonably pertinent to the problem faced by the invention.
The invention’s problem is to avoid lowering the moisture content of a proton-conductive electrolyte membrane.
As such in relation to Kutchcoskie which teaches the desirability of hydrating a proton conductive membrane to reduce the membrane resistance, one of ordinary skill in the art would find reasonable pertinent other art that teaches membrane hydration to maintain the efficiency of the system, especially when considering the membrane is also a proton-conductive membrane and in fact made of the same material in Nafion (in Kutchcoskie, Spurgeon and Thomassen).
As such the is not only analogous to the invention, but reasonably pertinent to each other to all be analogous art in relation to the knowledge of one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759